


Exhibit 10.55

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of March 13,
2015 (the “Effective Date”) by and between United Therapeutics Corporation (the
“Company”) and James Edgemond (the “Executive”).

 

WHEREAS, the Company has employed Executive since January 14, 2013 (“Initial
Start Date”) and desires to continue to employ Executive as Chief Financial
Officer and Treasurer, subject to the terms and conditions herein set forth; and

 

WHEREAS, the parties desire this Agreement to supersede and replace on a
going-forward basis all previous or existing agreements between the Company and
Executive relating to the subject matter covered by this Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows.

 

1.                                      Employment.  Upon the other terms and
conditions hereinafter stated, the Company agrees to employ the Executive and
the Executive agrees to accept employment by the Company for the term set forth
in Section 2 hereof and in the position and with the duties and responsibilities
set forth in Section 3 hereof.  Executive warrants that he is under no
restriction that would prevent him from entering into this Agreement and from
complying with all of its provisions to their fullest extent.

 

2.                                      Term.  The term of the Executive’s
employment under this Agreement will commence on the Effective Date, and end on
the third anniversary of the Effective Date (the “Initial Term”), and thereafter
shall continue from year to year for additional one-year terms (the “Additional
Terms”), unless and until either party shall give notice of such party’s intent
to terminate not less than 60 days prior to the end of the then-current Initial
Term or Additional Term, which termination shall be effective at the expiration
of said term, or until sooner terminated as hereinafter set forth.

 

3.                                      Position and Duties.

 

(a)                                 Executive shall serve as Chief Financial
Officer and Treasurer, with such duties and responsibilities (i) as are normally
performed by such an executive of a biotechnology company and (ii) as may be
assigned to Executive from time to time by the Company’s Chairman and Co-CEO. 
The Executive shall report to the Company’s Chairman and Co-CEO.  The Executive
shall at all times exert his best efforts and loyalty on behalf of the Company
and shall devote full time and attention to such employment.

 

(b)                                 Executive shall perform his duties from the
Company’s Silver Spring, Maryland offices, although Executive will travel as
necessary or desirable to fulfill his duties and responsibilities to the
Company.

 

--------------------------------------------------------------------------------


 

(c)                                  The Executive agrees to abide by all
employment guidelines and policies as may be developed from time to time by the
Company and applicable to all employees of the Company, including, without
limitation, the United Therapeutics Corporation Company Manual, the United
Therapeutics Corporation Securities Trades by Company Personnel Policy and the
United Therapeutics Corporation Media & Analyst Communication Policy.

 

4.                                      Compensation and Related Matters.  The
Company shall provide the following compensation and benefits to the Executive:

 

(a)                                 The Company shall pay to the Executive an
annual base salary of $400,000 (the “Base Salary”) such annual base salary to be
subject to review and increase annually by the Company at the Company’s
discretion.  The Base Salary shall be payable semi-monthly or in such other
installments as shall be consistent with the Company’s payroll procedures.  The
Company shall deduct and withhold all necessary social security and withholding
taxes and any other similar sums required by law or authorized by the Executive
with respect to payment of the Base Salary and all other amounts and benefits
payable under this Agreement.

 

(b)                                 Executive is eligible to participate in the
standard health, dental, vision care, short and long-term disability, life
insurance and 401(k) benefits provided to the Company’s employees.  Detailed
benefits information including employee costs will be included in annual
enrollment information as provided to Company employees .  Additionally, in
Executive has received a copy of the Employee Handbook that explains many of
United Therapeutics’ policies and procedures, which Handbook is updated from
time to time and is available on the Company’s intranet.

 

5.                                      Expenses.  The Executive shall be
reimbursed by the Company for reasonable travel and other expenses that are
incurred and accounted for in accordance with the Company’s normal practices.

 

6.                                      Vacation.  For Executive’s first year of
employment (beginning with the Original Start Date) he will be entitled to 19
days paid time off, earned on a pro-rated basis depending on Executive’s date of
hire. Additional paid time off will be accrued after each completed year of
service based on the Executive’s hire date in accordance with the Employee
Handbook.

 

7.                                      Termination of Employment.

 

(a)                                 The Executive’s employment hereunder shall
terminate upon the Executive’s death.

 

(b)                                 The Company may terminate the Executive’s
employment hereunder as set forth in Section 2 above, and under the following
circumstances:

 

(i)                                     If, as a result of the Executive’s
incapacity or other disability owing to physical or mental illness, the
Executive shall have been unable to perform all of the

 

2

--------------------------------------------------------------------------------


 

Executive’s material duties hereunder by reason of illness, or physical or
mental disability or other similar capacity, which inability shall continue for
more than two (2) consecutive months, the Company may terminate the Executive’s
employment hereunder.

 

(ii)                                  The Company may terminate the Executive’s
employment hereunder for “Cause.”  For purposes of this Agreement, the Company
shall have “Cause” to terminate the Executive’s employment hereunder upon the
(A) failure of the Executive (other than for reasons described in Sections
7(a) and 7(b)(i) hereof) to perform or observe any of the material terms or
provisions of this Agreement;  (B) negligent or unsatisfactory performance of
the Executive’s duties under this Agreement and the failure of the Executive,
within 10 days after receipt of notice from the Company setting forth in
reasonable detail the nature of the Executive’s negligent or unsatisfactory
performance, (i) to provide the Company with a reasonably satisfactory
explanation of the Executive’s actions (or inaction) and (ii) to correct to the
satisfaction of the Company any reasonably identified deficiencies;
(C) employment- or profession-related misconduct or other employment- or
profession-related similar action on the part of the Executive; (D) conviction
of the Executive of a crime involving a felony, fraud, embezzlement or the like;
or (E) misappropriation of the Company funds or misuse of the Company’s assets
by Executive, or other act of dishonesty by Executive.

 

(c)                                  Any termination of the Executive’s
employment by the Company or by the Executive (other than pursuant to
Section 7(a) hereof) shall be communicated by written “Notice of Termination” to
the other party hereto in accordance with Section 11(c) hereof, which shall
indicate the specific termination provision in this Agreement relied upon, if
any, and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.

 

(d)                                 For purposes of this Agreement, the “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by the
Executive’s death, the date of the Executive’s death;  (ii) if the Executive’s
employment is terminated pursuant to Section 7(b)(i) hereof, thirty (30) days
after the Notice of Termination; provided, however, that the Executive shall not
have returned to the performance of the Executive’s duties on a full-time basis
during such thirty (30) day period; (iii) if the Executive’s employment is
terminated pursuant to Section 7(b)(ii) hereof, the date specified in the Notice
of Termination (which date, in the case of termination of Executive’s employment
solely pursuant to clause (B) of Section 7(b)(ii) by reason of inadequate
performance, shall not be sooner than thirty (30) days from the date of the
Notice of Termination); and (iv) if the Executive’s employment is terminated for
any other reason, the date on which the Notice of Termination is given.

 

(e)                                  Following termination of this Agreement,
Executive shall promptly make himself reasonably available to assist the Company
with any information or other requests.

 

8.                                      Compensation Upon Termination.

 

(a)                                 If the Executive’s employment is terminated
by the Executive’s death, the Company shall pay to the Executive’s estate or as
may be directed by the legal

 

3

--------------------------------------------------------------------------------


 

representatives of such estate, the Executive’s full Base Salary through the
Date of Termination at the rate in effect at the time of the Executive’s death.

 

(b)                                 During any period that the Executive fails
to perform the Executive’s duties hereunder solely as a result of incapacity due
to physical or mental illness (“disability period”), the Executive shall
continue to receive the Executive’s full base salary through the Date of
Termination at the rate in effect at the time the Notice of Termination is given
and all other unpaid amounts, if any, to which the Executive is entitled as of
the Date of Termination in connection with any fringe benefits or under any
incentive compensation plan or program of the Company hereof, at the time such
payments are due; provided that payments so made to the Executive during the
disability period shall be reduced by the sum of the amounts, if any, payable to
the Executive at or prior to the time of any such payment under disability
benefit plans of the Company and which amounts were not previously applied to
reduce any such payment.

 

(c)                                  If the Executive shall terminate the
Executive’s employment or the Company terminates the Executive’s employment for
Cause as provided in Section 7(b)(ii) hereof, the Company shall pay the
Executive the Executive’s full Base Salary through the Date of Termination at
the rate in effect at the time the Notice of Termination is given, and the
Company shall have no further obligations to the Executive under this Agreement.

 

(d)                                 Subject to Section 8(e) below, if the
Company terminates Executive’s employment without Cause, the Company shall pay
to Executive a lump-sum amount equal to Executive’s Base Salary for the time
remaining in the then-current Initial Term or Additional Term, payable in a
manner consistent with the Company’s payroll procedures.  Such payments are
subject to Executive executing (and not revoking) a release of claims acceptable
to the Company within twenty-one (21) days following the Date of Termination
(and not revoking such release).

 

(e)                                  Company and Executive are parties to that
certain Change in Control Severance Agreement, dated as of November 12, 2014
(the “CiC Agreement”). Capitalized terms used but not defined in this
Section 8(e) shall have the meanings ascribed to such terms in the CiC
Agreement.  If Executive’s employment with the Company and its Affiliates (i) is
involuntarily terminated by the Company and its Affiliates within one year
following a Change in Control other than due to Cause (as defined in the CiC
Agreement), Total Disability or death, or (ii) is Terminated by Executive for
Good Reason within one year following a Change in Control, subject to Executive
executing a release of claims acceptable to the Company within twenty-one (21)
days following the Date of Termination (and not revoking such release),
Executive shall be entitled to the following (in addition to any benefits to
which Executive is entitled under the CiC Agreement):

 

(i)                                     (A) all unvested share tracking awards;
(B) all unvested options to purchase shares of the Company’s Common Stock; and
(C) all other awards subject to vesting, in each case granted by the Company to
Executive prior to Executive’s Date of Termination, shall immediately vest in
Executive as of the date of such termination, and the exercise period for each
such previously-granted share tracking award, option or other award,

 

4

--------------------------------------------------------------------------------


 

including those awards previously vested but unexercised, shall be the full
remaining duration of the term of each such share tracking award, option or
other award.

 

(f)                                   Compensation to Executive upon termination
described in this Section 8 shall be and is hereby made expressly contingent
upon Executive’s ongoing compliance with non-competition, confidentiality,
non-solicitation, continuing cooperation and all other obligations of Executive
that survive termination of this Agreement.

 

9.                                      Intellectual Property Rights.  As used
in this Agreement, “Intellectual Property” means the following and any and all
rights, title, and interest, including but not limited to domestic and foreign
patents, copyrights, trademarks, trade-secret rights and Confidential
Information (as defined below) in or relating to any of the following:  all
inventions, processes, computer programs, formulae, original works of authorship
and other subject matter that Employee makes, conceives, reduces to practice or
develops, in whole or in part, solely or jointly with others, either (i) during
the Term or (ii) after termination of Employee’s employment with the Company if
based upon or derived from the Company’s Confidential Information.  Because of
the highly specialized and technical nature of the business of the Company and
the nature and scope of Executive’s employment, Executive agrees that as between
Executive and Company any and all rights, title, and interest in all of the
Intellectual Property are and shall be the sole and exclusive property of the
Company, and its respective successors, licensees, and assigns.  In full
consideration of the compensation provided to Executive by the Company,
Executive agrees to each and all of the following:

 

(a)                                 Assignment.  Executive hereby irrevocably
assigns, conveys and otherwise transfers to the Company or its designee, all
Executive’s rights, title and interests in and to the Intellectual Property,
worldwide, including, without limitation, all copyrights, trademarks, patents,
design patents, trade-secret and other proprietary rights therein, and all
claims and causes of action with respect to any of the foregoing, whether now
known or hereafter to become known.  In the event that Executive has any right
in the Intellectual Property that cannot be assigned, Executive hereby waives
and agrees to waive enforcement worldwide of such right against the Company, its
distributors, licensees and other designees and hereby licenses and agrees to
license such right exclusively, worldwide to the Company with the right to grant
and authorize sublicenses.  These rights are assignable by the Company.

 

(b)                                 Work Made for Hire.  Executive acknowledges
and agrees that all original works of authorship within the Intellectual
Property are “works made for hire” within the meaning of United States copyright
law which, as between Executive and Company, are and will be owned solely and
exclusively by the Company.  If the work is determined not to be a “work for
hire” or such doctrine is not effective, Executive hereby irrevocably assigns,
conveys and otherwise transfers to the Company, and its respective successors,
licensees, and assigns, all right, title and interest worldwide in and to the
work and all proprietary rights therein, including, without limitation, all
copyrights, trademarks, patents, design patents, and trade-secret rights, and
all claims and causes of action with

 

5

--------------------------------------------------------------------------------


 

respect to any of the foregoing, whether now known or hereafter to become known,
under Section 9(a) above.

 

(c)                                  Original Work.  Executive agrees that
Executive will not include any copyrighted or patented material owned by a third
party in any written, copyrightable or patentable material furnished or
delivered by Executive under this Agreement without the unconditional written
consent of the copyright or patent owner unless specific written approval of the
Company for inclusions of such copyrighted or patented material is secured in
advance.  Executive also agrees that all work (or tangible expression of an
idea) that Executive creates or contributes to the Company in the course of
Executive’s employment hereunder will be created solely by Executive, will be
original to Executive, and will be free of any third party claims or interests.

 

(d)                                 Applications for Patent, Copyrights and
Trademarks.  Executive shall, if the Company so decides at its sole discretion
and expense, apply for United States and foreign letters patent, copyrights,
and/or trademarks, either in Executive’s name or as the Company in its sole
discretion may direct.  Executive hereby grants the Company the exclusive right,
and appoints the Company as Executive’s attorney-in-fact, to execute and
prosecute an application for domestic and/or foreign patent or other statutory
protection, and Executive shall execute and deliver to the Company, without
charge to the Company but at the Company’s expense, such other documents of
registration and recordation, and do such other acts, such as give testimony in
support of Executive’s inventorship, as may be necessary in the opinion of the
Company to vest in the Company or any other party nominated by the Company, or
otherwise to protect, the exclusive rights conveyed and/or granted to the
Company pursuant to this Agreement.  Executive’s duty to support the Company’s
claim of rights in patents, copyrights, or trademarks claimed by the Company,
and resulting from Executive’s service to the Company as its employee, shall
continue for the life of any such patent, copyright or trademark.

 

(e)                                  Use.  The Company and its respective
successors, licensees, and assigns, shall have the sole and exclusive right to
practice, or to make, use or sell products, processes or services derived from
any discoveries or creations within the scope of this Agreement, whether or not
patentable or copyrightable under the laws of any jurisdiction, or protected by
the trade secret laws of any jurisdiction.

 

(f)                                   Trade Secret Protection.  In the event
that the Company decides not to pursue patent, copyright or trademark protection
for any discovery or creation made by Executive, and instead decides to protect
the discovery or creation pursuant to the trade secret laws of any jurisdiction,
such decision shall not be construed as a waiver of the Company’s rights
pursuant to this Agreement.  At the Company’s expense, Executive shall also take
whatever steps are necessary to sustain the Company’s claim to such trade
secrets, including but not limited to:  (i) maintaining the confidential nature
of any such discoveries or creations; and (ii) testifying and providing other
support and substantiation for the Company’s claims with regard to the discovery
or creation.

 

6

--------------------------------------------------------------------------------


 

(g)                                  Reports.  With respect to discoveries made
by Executive, Executive shall maintain notebooks and other records adequate to
describe such discovery to others conversant in the subject of the technology
and to establish the date and circumstances of Executive’s discovery.  Executive
shall notify the Company’s Chairman and Co-Chief Executive Officer of any such
discoveries and shall make copies of all documents or reports relating to such
discoveries available to the Company.  Any discovery shall be reported to the
Company’s Chairman and Co-Chief Executive Officer regardless of whether, in
Executive’s opinion, a given discovery is of value to the Company, or is
protectable under patent, copyright or the laws of any jurisdiction.

 

(h)                                 Infringement Actions.  In the event that the
Company shall bring an infringement suit against any third parties or shall be
sued by any third parties as a result of Executive’s authorship or creation,
including any addition and/or modification of the aforementioned items of
Confidential Information, Executive agrees to cooperate reasonably without
charge to the Company, but at its request and expense, in defending against or
prosecuting any such suit.  This right shall be cumulative to any other rights
of the Company hereunder.

 

(i)                                     Covenant of Further Assurances.  Upon
the request of the Company, Executive shall execute and deliver such documents
and take such actions as may be reasonably requested in order to carry out the
intent and purposes of this Agreement, including but not limited to executing
all documents necessary or desirable to protect the Company’s rights in and
title to any work (or tangible expression of an idea) that Executive creates or
contributes to the Company in the course of Executive’s employment hereunder.

 

10.                               Obligation of Confidentiality and
Non-Competition.

 

(a)                                 Executive agrees that Executive has a
fiduciary duty to the Company and that Executive shall hold in confidence and
shall not, except in the course of performing Executive’s employment obligations
or pursuant to written authorization from the Company, at any time during or for
three years after termination of Executive’s relationship with the Company
knowingly (a) directly or indirectly reveal, report, publish, disclose or
transfer the Confidential Information or any part thereof to any person or
entity; (b) use any of the Confidential Information or any part thereof for any
purpose other than for the benefit of the Company; (c) assist any person or
entity other than the Company to secure any benefit from the Confidential
Information or any part thereof or (d) solicit (on Executive’s behalf or on
behalf of any third party) any employee of the Company for the purpose of
providing services or products which Executive is prohibited from providing
hereunder.

 

(b)                                 Executive agrees that all Confidential
Information, as defined below, shall belong exclusively and without any
additional compensation to the Company.  For the purposes of this Agreement,
“Confidential Information” shall mean each of the following:  (a) any
information or material proprietary to the Company or designated as confidential
either orally or in writing by the Company; and (b) any information not
generally known by non- Company personnel; and (c) any information which
Executive should know the Company would not care to have revealed to others or
used in competition with the Company; and (d) any information which Executive
made or makes, conceived or conceives,

 

7

--------------------------------------------------------------------------------


 

developed or develops or obtained or obtains knowledge or access through or as a
result of Executive’s relationship with the Company (including information
received, originated, discovered or developed in whole or in part by Executive)
from the initial date of Executive’s employment with the Company.

 

(c)                                  Executive agrees not to accept employment
from, nor render services in any capacity for, nor have any other business
relationships with, nor engage in any business activity in which it would be
useful or helpful to Executive or others with whom he is associated for
Executive to use or disclose Confidential Information of the Company, with a
“Competing Organization”, meaning any person or organization which is engaged
in, or about to become engaged in, research on, or development, production,
marketing, leasing, selling, licensing or servicing of, a Competing Product. 
Competing Organizations may include, but are not necessarily limited to, Gilead
Sciences, Inc., GlaxoSmithKline PLC, Teva Pharmaceuticals USA, Inc., Sandoz
Inc., Bayer AG, Actelion Ltd and Pfizer, Inc. and any other company that
develops or markets any subsequently approved therapy for the treatment of
pulmonary arterial hypertension, for a period of one (1) year following
Executive’s last receipt of compensation from the Company, whether the
termination of Executive’s employment by either party was with or without Cause.
As used in this Agreement, a “Competing Product” means any product, system or
service, in existence or under development, of any person or organization other
than United Therapeutics which is the same as or similar to, and competes with,
a product, process, system or service upon which Executive worked (in either a
sales or a non-sales capacity) during the last three years of his or her
employment by United Therapeutics or about which Executive acquired Confidential
Information in the course of his or her employment with United Therapeutics. 
Competing Products may include, but are not necessarily limited to, Flolan,
Veletri, Ventavis, Tracleer, Revatio, Opsumit, Adempas and Letairis, and other
subsequently approved therapies for the treatment of pulmonary arterial
hypertension. The parties acknowledge that the Company’s business after the date
of this Agreement may evolve into other or additional areas and activities. 
Executive and the Company agree that the terms of this Section 10(c) relating to
non-competition are reasonable in scope and length and are necessary for the
protection of the Company.  In the event that a court finds the scope of this
provision to be unreasonably broad or if the length of time of this provision is
found to be unreasonably long, an arbitrator or court, as applicable, shall
narrow the scope or shorten the length of time to the extent required to render
the provision reasonable and enforceable and shall enforce the provision as so
narrowed.

 

(d)                                 While employed by the Company and for a
period of one (1) year following Executive’s last receipt of compensation from
the Company, whether the termination of Executive’s employment by either party
was with or without Cause, the Executive will not (i) hire, induce, attempt to
hire, assist in hiring, or cause to be hired, directly or indirectly, by another
person or organization, any person who was an employee of the Company, and
(ii) identify, or furnish any information about, any other employee of the
Company to any other person or organization for the purpose of assisting or
facilitating the hiring efforts of such other person or organization.

 

8

--------------------------------------------------------------------------------


 

11.                               Miscellaneous.

 

(a)                                 Entire Agreement.  This Agreement contains
the entire agreement between the parties hereto relating to the subject matter
hereof, and this Agreement supersedes all prior understandings and agreements,
whether oral or written, relating to the employment of the Executive by the
Company.

 

(b)                                 Assignment.  This Agreement shall not be
assignable or otherwise transferable by either party hereto, but any amounts
owing to Executive upon the Executive’s death shall inure to the benefit of the
Executive’s heirs, legatees, legal representatives, executor or administrator. 
Notwithstanding the foregoing, this Agreement applies with the prior written
consent of the Executive, which consent shall not be unreasonably withheld. 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and any such respective heirs, legatees, executors,
administrators, representatives, successors and assigns.

 

(c)                                  Notices.  All notices, demands, requests or
other communications which may be, or are required to be given, served or sent
by any party to any party pursuant to this Agreement shall be in writing and
shall be mailed by first class, registered or certified mail, return receipt
requested, postage prepaid, or transmitted by hand delivery, telegram or telex
and addressed as follows:

 

If to the Executive:

 

James Edgemond

 

 

[Address on file with Human Resources Dept.]

 

 

 

If to the Company:

 

United Therapeutics Corporation

 

 

1040 Spring Street

 

 

Silver Spring, Maryland 20910

 

 

Attn: General Counsel

 

(d)                                 Amendment; Waiver.  This Agreement shall not
be amended, altered, modified or discharged except by an instrument in writing
duly executed by the Executive and the Company.  Neither the waiver by the
parties hereto of a breach of, or default under, any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter be construed as a waiver of any such
provisions, rights or privileges hereunder.

 

(e)                                  Severability.  The invalidity or
unenforceabilty of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect.

 

(f)                                   Applicable Law.  This Agreement and the
rights and obligations of the parties under this Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of Maryland,
exclusive of the choice-of-laws rules thereunder.  The parties hereby
irrevocably consent and submit to the exclusive jurisdiction of the courts
located in the State of Maryland in connection with any suit, action or other
proceeding concerning the interpretation or enforcement of this Agreement. Each
party waives and

 

9

--------------------------------------------------------------------------------


 

agrees not to assert any defense that such courts lack jurisdiction, venue is
improper, inconvenient forum or otherwise.

 

(g)                                  Survival.  It is the express intention and
agreement of the parties hereto that the provisions of Sections 7(e), 8, 9, 10
and 11 hereof shall survive the termination of employment of the Executive.  In
addition, all obligations of the Company to make payments hereunder shall
survive any termination of this Agreement on the terms and conditions set forth.

 

(h)                                 Execution.  To facilitate execution, this
Agreement may be executed in as many counterparts as may be required; and it
shall not be necessary that the signatures of, or on behalf of, each party, or
that the signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts.  All counterparts shall collectively
constitute a single agreement.  It shall not be necessary in making proof of
this Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the date first
above written.

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

/s/ James Edgemond

 

/s/ Martine Rothblatt

James Edgemond

By:

Martine Rothblatt, PhD

 

 

SSN: [on file with HR]

 

 

10

--------------------------------------------------------------------------------
